Citation Nr: 1300226	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  06-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3. Entitlement to service connection for diabetes mellitus, to include as secondary to medication taken for a service-connected left knee disability.

4. Entitlement to an evaluation in excess of 20 percent for service-connected left patellofemoral chondrosis.

5. Entitlement to a higher evaluation for service-connected left knee arthritis, rated at 10 percent disabling prior to October 17, 2010, and at 20 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from August 1988 to December 1989.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied entitlement to the benefits sought, including initially, a petition to reopen a previously denied claim for service connection for a right knee disability. 

As to the appealed RO rating decisions, a December 2004 rating decision continued the Veteran's 20 percent rating for his left patellofemoral chondrosis -- essentially, the left knee disability rated on the basis of knee joint instability.  

Thereafter, a February 2008 RO decision awarded a separate 10 percent disability evaluation for left knee arthritis. The Veteran promptly disagreed with the rating assigned.  

Also, a June 2008 RO rating decision declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  
Finally, more recently, a January 2011 rating decision denied service connection for diabetes mellitus and residuals of a left shoulder injury, from which the Veteran also appealed. 

During pendency of this appeal, an October 2010 rating decision increased the evaluation for left knee arthritis from 10 to 20 percent disabling, effective October 17, 2010. In a January 2011 submission to VA, the Veteran requested that he be assigned an earlier effective date for the 20 percent rating award. The Board notes that this issue is best characterized as an increased rating claim as noted on the cover page of this decision. Moreover, although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed. Thus, the claim for increase remains on appeal.             See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified during a June 2011 Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran             nor his representative has asserted that VA failed to comply with 38 C.F.R.                   § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Upon initial consideration of this case in November 2011, the Board issued a decision reopening the claim for service connection for a right knee disability.    The remaining claims appealed, along with the underlying issue of service connection for a right knee disability on the merits, were then remanded.

The Board further observes that through May 2011 correspondence,              the Veteran raised new claims for service connection for migraine headaches and left hand problems. These issues have been raised by the record, but    have not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claims, and they are referred to the RO for appropriate action.  

Presently, the Board decides the issue of service connection for a right knee condition. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence which substantiates a finding that the Veteran's diagnosed right knee disorder is etiologically related to a service-connected left knee disorder is at least evenly balanced with that which tends to weigh against the claim.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for a right knee disability are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.          §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). 

As indicated below the Board is granting the benefit sought on appeal of entitlement to service connection for a right knee disability. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

Applicable VA law further provides for secondary service connection. In this regard, service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. See 38 C.F.R. § 3.310(b). See also, Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.              In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at            38 C.F.R. § 3.310(b). 

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

A layperson is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)                (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

However, lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge, however.    Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved  in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Having duly considered the pertinent evidence at hand, the Board is of the opinion that there is sufficient basis to substantiate an award of benefits on the claim for service connection for a right knee disability.         

As an initial matter, the Veteran has already been awarded service connection for a left knee disability, evaluated according to two distinct components, one that of left knee arthritis, and the other that of left patellofemoral chondrosis evaluated on the basis of left knee instability. The averred theory of recovery is that the right knee disability developed therefrom, as a consequence of repeated stress and trauma occasioned by gait disturbance from the underlying left knee problem. As the question of whether such secondary manifestations have occurred is essentially a medical one, there have been several medical opinions procured on the dispositive question of causation from both VA and private medical treatment providers, the contents of which are encapsulated below. 

In his January 2010 correspondence, Dr. J.J.C., M.D., a private family practitioner, expressed the opinion that the Veteran had right knee disability (amongst other diagnosed orthopedic conditions) associated with the underlying left knee disability. The opinion states, in relevant part:
	[The Veteran] has ... right knee complications all connected to severe 	damage in his left knee caused by an accident in a military vehicle, which 	was overturned while in the United States Army. [this claims is] supported 	by examinations, MRIs and x-rays. Since this occurrence, [the Veteran] has 	walked with a gait that has made him shift and alter his weight for many 	years causing the aforementioned problems. The workup of these symptoms 	were performed by his physicians at the VA. 

Thereafter, upon a March 2010 VA orthopedic examination, the VA examiner opined the following:

	It is my opinion that it is less likely than not that the patient's ...right knee 	lateral meniscal tear.... [is] related to, caused by, or aggravated by his 
	service-connected left knee condition.

The Board's remand of November 2011 directed that the Veteran be afforded a new VA examination regarding the claimed right knee disability concerning whether said condition developed secondarily to his existing service-connected left knee disabilities (separately rated on the basis of arthritis, and knee joint instability).      In the view of the Board, the existing private and VA medical opinions addressing this theory of secondary service connection were insufficient in that they were support by minimal rationale underpinning the conclusion given. 

Subsequently, the Veteran underwent a January 2012 VA general medical examination, pursuant to which right knee mild osteoarthritis was diagnosed, and one of the medical conclusions offered was that the "right knee condition is more likely as not related to [the] service-connected left knee condition."

Another VA medical opinion on etiology was obtained in September 2012, this time offering a negative pronouncement on the subject of causation. The stated opinion rationale was:

	There is documentation in the claims file of the Veteran injuring the left 	knee [in service]. The Veteran was seen and treated on several occasions for 	the left knee. There is no evidence of the Veteran having a right knee 	injury... only the left knee was injured. The Veteran presently has a 	diagnosis of a left medial meniscal tear and disconnected and healing 	Baker's cyst. The Veteran also has a right torn lateral meniscus anteriorly 	that is revealed on a MRI done in June 2012. It is less likely that the 	Veteran's left knee [condition] is related. The left knee meniscus tear 	does not justify a right knee meniscus injury. According to literature the 	Veteran's meniscus injury to the right knee is likely through twisting, 	bending or an injury obtained on the job. Therefore, there is no relationship 	between the right knee injury and the left knee condition. 

Based on the preceding, the Board after having appropriately weighed the evidence, is satisfied that there is sufficient favorable evidence upon which to predicate a grant of benefits sought. Not escaping the Board's review is the unfavorable evidence also. Clearly, two VA examiners out of three felt that there was no causal relationship between right knee disability, and the established left knee condition. The most recent September 2012 VA opinion is the more detailed assessment, which explains that right knee meniscus injury is not likely a condition brought about by a similar condition on the left side. Nonetheless, the Board observes that the September 2012 examiner's opinion never addressed, first, the theory of gait disturbance over time, and second, the essential component of secondary service connection of whether service-connected disability chronically aggravated nonservice-connected disability. Moreover, apart from the unfavorable evidence of record on causation, there are the two favorable opinions, particularly the January 2010 private physician's assessment associating gait disturbance as underlying cause of right knee problems. The January 2012 VA examiner's opinion serves to confirm this assessment.

Therefore, at this stage, the evidence is in a stage of relative equipoise, with that preponderating for the claim fairly balanced with that weighing against recovery. Under such circumstances, VA's benefit-of-the-doubt doctrine provides that the claimant should recover. Thus, all reasonable doubt is resolved in the Veteran's favor on the issue of etiology of a right knee disability. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). There is no doubt that further medical inquiry could be made, but the evidence is already sufficient to substantiate a favorable outcome. 

Hence, the criteria for service connection effectively being met, service connection for a right knee disability is deemed warranted. 


ORDER

Service connection for a right knee disorder, as secondary to a service-connected left knee disorder, is granted.






















REMAND

Unfortunately, the Board finds that the record provides an insufficient basis upon which to decide the remaining claims on appeal at this time, and still further development is in order.  

As to a left shoulder condition, the Board's prior remand of November 2011 directed that the Veteran undergo a VA Compensation and Pension examination to determine the nature and extent of a claimed left shoulder disability (recently diagnosed as mild subacromial subdeltoid bursitis, with possible labral tear), and further ascertain whether such condition was etiologically related to an incident of active military service -- in particular, whether due to a documented March 1989 motor vehicle accident. 

During the accident in question, the Veteran's military transport vehicle flipped over into a ditch during a training exercise. There was a Medical Evaluation Board report produced which noted the Veteran to have normal extremities, except for his left knee. Notwithstanding the lack of documentation of left shoulder injury therein, the Veteran during his June 2011 hearing specifically recalled left shoulder pain having its onset following the motor vehicle accident, and that from that point on  he never used his left shoulder properly. The Veteran's competent lay assertions of         in-service injury must receive due consideration in the adjudication of the instant claim. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of  the claimed disorder). In light of this case background and circumstances, the November 2011 Board remand requested VA examination regarding his left shoulder disability. 

Whereas on remand a VA examination ensued in January 2012, the VA examiner simply determined that a left shoulder condition was "less likely as not related to service-connected disability," and never addressed the issue of a possible direct linkage to military service. 

A subsequent VA medical opinion on the instant claim was provided in September 2012 by another examiner. However, the Board does not find that the opinion proffered properly addresses the issue of causation. After review of the claims file, the VA examiner concluded that the claimed left shoulder condition was less likely than not incurred in military service, stating "[t]here is no evidence in the [service treatment records] regarding complaints of a left shoulder condition or injury." Unfortunately, the opinion rationale here is deficient. See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record). The VA examiner ostensibly failed to directly consider the Veteran's competent subjective reported lay symptomatology, during and since military service. Buchanan, supra. See also, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service). Indeed, there is no mention whatsoever of the documented March 1989 motor vehicle accident as a potential precipitating cause of claimed disability.   Such an informed opinion is essential in order to comprehensively resolve the instant claim before the Board.

In light of these considerations, the Board is remanding this claim for a new medical examination, to include an opinion on the issue of causation. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).    

Next, insofar as claimed service connection for diabetes mellitus, the allegation from the Veteran is that the condition at issue developed secondarily to the ongoing use of pain relief medication for his service-connected left knee disabilities               (as stated, comprised of assigned separate evaluations for left knee arthritis and instability). 

The January 2010 correspondence of Dr. J.J.C., private physician addressed this subject in part, without giving conclusive indication of the requisite secondary linkage to service-connected disability:

	After years of diverse and powerful medications for pain, a strong schedule 	of pain medications became progressively necessary in order to deal with his 	service-related disability. At present, [the Veteran] presents with symptoms 	of diabetes, which will require further workup.

Then on VA Compensation and Pension examination of June 2010, the Veteran following a thorough clinical evaluation was found not to meet the definition of a confirmed diagnosis of diabetes mellitus, under the American Diabetes Association (ADA) criteria, but rather to only have the condition of impaired fasting glucose.
(The Board points out that as a mere laboratory finding, the standalone condition of impaired fasting glucose would not constitute a recognized disability for VA purposes, absent an additional confirmed diagnosis of diabetes mellitus.)

The Veteran underwent VA examination again in December 2011, at which point a diagnosis of diabetes mellitus was indicated (though not formally verified based on clinical laboratory findings). The Veteran indicated that he believed his diabetes mellitus condition was related to medications taken for the service-connected          left knee disability, although he did not reveal the name of the medication(s)               in question. The VA examiner proceeded to opine that the condition of diabetes mellitus was less likely than not a result of the Veteran's service-connected left knee disability, observing that the entire claims file did not reveal any prior favorable medical opinion on the subject, and "there is no evidence founded to support the Veteran's claim."  

After reviewing these pronouncements, the Board will direct yet further medical inquiry. While the Board notes that the Veteran did not identify a specific medication for left knee pain to the December 2011 VA examiner as the ostensible cause of diabetes mellitus, and it is acknowledged this complicated the inquiry, elsewhere in the record the Veteran has claimed he received steroid shots for the left knee as the medication in question. In light of the potential linkage between corticosteroids and elevated blood glucose, the Board believes that a supplemental opinion on medical causation is necessary here. However, a new medical examination is required, in order to first confirm that the Veteran indeed fully meets the criteria for a diagnosis of diabetes mellitus, as opposed to only having impaired fasting glucose. 

Turning to the claim for increased rating for left knee disability, both components (arthritis and instability), the Board finds that the January 2012 VA general examination though pertinent to this subject, only discussed left knee limitation of motion, and provided minimal findings relevant to evaluating left knee instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257. Therefore, a new examination is warranted that is fully responsive to the applicable rating criteria. To the extent that the Board is remanding the claim for increased rating based on left knee instability, that pertaining to left knee limitation of motion is inextricably intertwined, and its disposition must therefore be postponed pending adjudication of the matter involving left knee instability. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Finally, one of the purposes of the Board's prior November 2011 remand was to afford the Veteran one further opportunity to identify any outstanding relevant records of treatment from private medical providers. The Veteran should duly be afforded this opportunity on remand. See 38 C.F.R. § 3.159(c)(1) (VA will make appropriate requests for relevant non-Federal records).

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The RO/AMC should contact the Veteran and request that he complete medical authorization forms to obtain any additional pertinent records of private medical treatment for the claimed disorders that are the subject of this remand. Then follow-up with a records request based upon the information he provides. 

2. The RO/AMC should schedule the Veteran for another VA orthopedic examination to determine the etiology of his claimed left shoulder condition. The claims folder must be provided to and reviewed by the examiner           in conjunction with the requested VA examination.               All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner is first requested to confirm that the Veteran currently manifests a left shoulder disability (previously diagnosed as mild subacromial subdeltoid bursitis, with possible labral tear). Provided this is the case, then please provide an opinion as to whether the Veteran's diagnosed left shoulder condition at least as likely as not (50 percent or greater probability) is etiologically related to or had its incurrence during his active military service taking into consideration the documented medical history, to specifically include the documented March 1989 in-service motor vehicle accident. The VA examiner should also specifically indicate consideration of the Veteran's competent lay assertions of in-service left shoulder symptomatology,        as well as the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then schedule the Veteran for another VA examination to determine the etiology of his claimed diabetes mellitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.               All indicated tests and studies should be performed and all findings should be set forth in detail. 

The VA examiner is first requested to confirm, on the basis of all recent clinical findings, that the Veteran currently manifests the condition of diabetes mellitus    (as opposed to the previously diagnosed clinical finding of "impaired fasting glucose"). Provided this is the case, then please provide an opinion as to whether the Veteran's diagnosed diabetes mellitus at least as likely  as not (50 percent or greater probability) is proximately due to or secondary to any corticosteroid medications taken for his service-connected left knee disability.          The examiner should consider both initial causation of diabetes mellitus by medications taken for the left knee condition, and the possibility that diabetes mellitus has been permanently aggravated by the same. (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.)

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
4. Then schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disorders, based on both left knee arthritis (rated on limitation of motion) and instability. The claims folder must be provided to and reviewed by the examiner              in conjunction with the requested VA examination.          All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected left knee disability. In evaluating the Veteran, the examiner should report whether there is any instability and his complete range of motion findings for the affected joints. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

In providing the requested findings, the VA examiner should expressly indicate the extent of "other" impairment of the knee, as manifested by recurrent subluxation or lateral instability -- in terms of whether there is a slight, moderate or severe level of disability.

The VA examiner should also clarify whether there is any damage to the cartilaginous structures of the left knee, and if so, whether this condition remains symptomatic. 

5. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims for service connection for a left shoulder disorder and diabetes mellitus, and increased ratings for left knee disability (based on arthritis, and instability) in light of all additional evidence received. The RO/AMC should specifically consider the propriety of a possible separate compensable rating for left knee disability on the basis of a left knee meniscus tear. See 38 C.F.R. § 4.14. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


